Citation Nr: 1227907	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  07-06 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected hypertension.

2.  Entitlement to a disability rating in excess of 10 percent for status post synovectomy of the right knee with chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2007 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

The Board notes that, while the Veteran initiated an appeal of the rating assigned to his left knee disability and was issued a statement of the case on this claim in January 2007, his March 2007 substantive appeal (VA Form 9) specifically noted that he wished to appeal only the issue regarding his right knee.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim decided herein.  A review of the documents in such file reveals that the records are either irrelevant to the issue decided herein or duplicative of evidence contained in the physical file.

The issue of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's status post synovectomy of the right knee with chondromalacia is manifested by flexion limited to no more than 120 degrees, even when considering additional functional impairment following repetition, normal extension, and no clinical evidence of instability or laxity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for status post synovectomy of the right knee with chondromalacia have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5020-5259 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the claim for an increased disability rating, the Veteran was provided with notice in October 2005 that informed him of his and VA's respective responsibilities for obtaining evidence, as well as what the evidence needed to show in order to substantiate his claim.  He was told that the evidence needed to show that his disability had worsened.  The Veteran's claim was initially adjudicated in February 2006.  Following the initial adjudication, the Veteran received notice regarding the criteria used to evaluate his disability in December 2008.  Thereafter, the Veteran's claim was readjudicated with the issuance of May 2009 and May 2010 supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  All VA and private treatment records identified by the Veteran have been obtained.  The Veteran was provided with VA examinations on the issue decided herein in January 2006 and March 2009.  The examinations were conducted by medical providers, who interviewed the Veteran, conducted a complete examination, and provided conclusions based on the record and the evaluation.  The examinations are adequate.

The Board further notes that the Veteran was afforded a hearing before the undersigned in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned noted the issues on appeal, asked clarifying questions, and inquired about outstanding medical evidence and dates of treatment.  Neither the appellant nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


II.  Increased Rating for Right Knee

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran's right knee status post synovectomy with chondromalacia is rated 10 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5020-5259 (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 5020 provides the criteria for synovitis.  It is noted that such a disability is to be rated on limitation of motion of the affected part, as arthritis, degenerative.

Diagnostic Code 5259 provides for a 10 percent rating for cartilage, semilunar, removal of, symptomatic.

Diagnostic Code 5260 provides for a noncompensable rating for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.

Diagnostic Code 5261 indicates that a noncompensable evaluation is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating is assigned for extension limited to 20 degrees, a 40 percent rating is assigned for extension limited to 30 degrees, and a 50 percent rating is assigned for flexion limited to 45 degrees.

Under 38 C.F.R. §§ 4.40 and 4.45, a veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson  v. Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

An August 2005 VA outpatient treatment record shows that the Veteran complained of clicking and pain in his knees.

In January 2006, the Veteran underwent VA examination.  He complained of daily pain in his knee.  It was not really affected by repetitive activities, except for prolonged walking and standing, at which time he sometimes got a sense of locking in the knee.  After a few steps, however, pain in the knee improved.  He was employed as a custodian with the post office and had lost an average of six days a year due to problems with his knees.  On examination, range of motion of the right knee was 0 to 120 degrees.  There was no effusion.  All ligaments were stable and intact.  There was no positive McMurray's test and no retropatellar signs.  There was no quadriceps atrophy.  There was no increased limitation of motion due to weakness, fatigability, or lack of endurance following repetitive use.  X-rays revealed no radiographic abnormality.  The diagnosis was post-operative arthralgia of the right knee.

A February 2006 VA treatment record shows that the Veteran now wore bilateral hinged knee braces.

In a February 2006 written statement, the Veteran asserted that his private physician found arthritis in his right knee.  He also reported that he wore a brace on this knee.

A March 2006 report of a VA x-ray shows that minor narrowing of the lateral joint space in the right knee was suggested with the rest of the joint spaces preserved.

In March 2006 written statements, the Veteran's coworkers and supervisor indicated that they knew the Veteran to complain about pain in his knees and how they affected his job.  He now had another employee assist him in performing certain tasks, which his supervisor had no problem with.  One coworker noted that, while the Veteran complained of problems with his knee, he was an asset to the post office and was very dependable and trustworthy.

A September 2006 VA outpatient record shows that the Veteran reported tightness in the right knee with flexion.  Prolonged standing increased symptoms and pain medication eased symptoms.  Range of motion of the right lower extremity was within normal limits.  Strength was 5/5.  There was crepitus noted and a positive McMurray's test on the right.  It was recommended that the Veteran have physical therapy twice a week for six weeks for knee range of motion.

Private physical therapy records dated from October to November 2006 show that the Veteran had right knee range of motion from 0 to 125 degrees in October.  There was slight tightness in the hamstring but no other objective measures noted.  Range of motion and strength was normal, but pain was present with activity.  A November 2006 record shows that the Veteran also experienced sudden feelings of weakness.  Treatment significantly lowered his overall pain.  He was to continue to use a knee brace.

A January 2007 rating decision shows that the Veteran was awarded service connection for a scar on his right knee with a noncompensable evaluation.  The Veteran did not initiate an appeal of this decision.

In a March 2007 written statement, the Veteran indicated that he had constant pain in his right knee.  He had trouble going up and down stairs and experienced locking.

A March 2007 private record shows that the Veteran complained of right knee pain.  He had full range of motion with some patella femoral crepitation and lateralization of the patella.  Pain was decreased with medial pressure.  The knee was stable in all directions.  X-rays revealed arthritis in the lateral compartment but no fracture or dislocation.  April 2007 records show that the Veteran underwent arthroscopy and lateral release of the right knee.

In March 2009, the Veteran underwent VA examination.  He described pain in his right knee, occasional weakness and stiffness, occasional mild swelling, and no redness or heat.  It gave way, locked, and popped.  The Veteran wore a brace and used a cane.  He retired from the post office in 2007, and he now had less necessity to be on his feet.  He limited his daily activities to avoid weightbearing and did not play any sports.  On examination, the Veteran walked with a slightly antalgic gait and used a cane.  He had bilateral knee braces.  Range of motion was from 0 to 120 degrees.  Following repetitive motion, there was no further loss of weakness, instability, or pain.  Medial and lateral collateral ligaments were intact.  Anterior and posterior drawers were negative.  McMurray's test was negative, and the Veteran described subpatellar pain.  The diagnosis was chondromalacia patellae, status post synovectomy of the right knee with moderate functional loss due to pain.

A May 2009 private treatment record indicates that the Veteran complained of right knee pain.  It locked and popped.  On examination, there was no swelling or erythema.  He had full range of motion of that knee.  It was stable, and joint lines were nontender.  The Veteran did have patella femoral chondromalacia.  There was some popping with range of motion.  Sensation and circulation were normal.  X-rays revealed arthritis at the medial femoral area with some loss of the medial joint space.  X-rays also showed some patella femoral arthritis.

A May 2010 VA physical therapy consultation shows that the Veteran complained that his right knee gave out and swelled.  Range of motion was 0 to 135 degrees.  There was crepitus, and a lax Lachman's test on the right.  Posterior drawer test and varus and valgus stress tests were normal.  The assessment was patellofemoral pain with a tight iliotibial band, hip abduction weakness, and slightly delayed vastus medialis oblique contraction.

A July 2010 private treatment record shows that the Veteran underwent physical therapy for his knees in June and July 2010.  Active range of motion of the right knee was 0 to 130 degrees (0 to 124 degrees).  Pain limited the Veteran's effort, but he continued to be independent in his activities of daily living.  Adequate range of motion and strength were displayed.

In January 2011, the Veteran underwent VA examination.  He complained of stinging pain and popping in the knees.  He had difficulty with stairs.  He used a brace and a cane frequently.  He reported giving way, instability, pain, stiffness, weakness, and numbness.  There were no episodes of dislocation or subluxation.  He had locking episodes several times per year but less than monthly.  There was swelling and weekly flare-ups.  He estimated that flare-ups affected functional impairment by 80 percent.  On examination, there was an antalgic gait with crepitus, tenderness, and guarding of the right knee.  There was no instability.  Range of motion of the right knee was 0 to 120 degrees.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was no ankylosis.  The diagnosis was chondromalacia patellae of the right knee, status post synovectomy.  The examiner opined that patella femoral arthritis of the right knee was not caused by or a result of post synovectomy of the right knee with chondromalacia.  X-rays revealed no evidence of arthritis.

In June 2011, the Veteran testified before the undersigned.  He indicated that all of his treatment was through the VA medical center in Birmingham.  He indicated that his knee gave out on him all the time.  This happened three or four times in the past year.  One time he fell and injured himself.  He indicated that he took an early retirement from the post office because his job required a lot of standing and walking.  When he was working, it caused pain, swelling, and giving out of his knee.  He had daily swelling.  He felt that the examination he underwent in January was inadequate because the examiner did not take his history or symptomatology.  On some days, he had no motion of his knee.  The Veteran stated that he drove part of the way to the examination, as he still had some motion in his knee even with the knee brace.  He complained of the scar on his right knee that he had for thirty years.

In a July 2011 rating decision, the RO denied entitlement to service connection for bilateral patellofemoral knee arthritis.  The Veteran has not initiated an appeal.

Evaluating the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted.  Specifically, as noted above, Diagnostic Code 5020 directs that synovitis is to be rated based upon the limitation of motion of the affected part, as arthritis, degenerative.  However, under the limitation of motion codes applicable to the knee, Diagnostic Codes 5260 and 5261, the Veteran's flexion and extension are noncompensable.  Even after repetitions of movement, the Veteran repeatedly demonstrated noncompensable flexion and extension of the right knee on examination.  The Board notes that the Veteran estimated that he lost 80 percent of his function during flare-ups in January 2011 and testified during the June 2011 Board hearing that, on some days, he had no motion of the knee.  However, the Board finds that this evidence is less probative than the testing done on examination with regard to limitation of motion of the knee during flare-ups.  While the Veteran reported such impairment, and he is certainly competent to do so, the Board finds that the medical evidence is more probative.  It shows that, at no time throughout years of medical treatment, did the Veteran's knee demonstrate compensable limitation of flexion or extension.  Therefore, under Diagnostic Code 5020, which refers the rater to Diagnostic Codes 5260 and 5261, the Veteran's disability warrants a noncompensable rating.

Diagnostic Code 5258 provides for a maximum disability rating of 10 percent for cartilage, semilunar, removal of, symptomatic.

Finally, while the Veteran has complained of weakness and giving way of his right knee, the overwhelming evidence of record shows that the Veteran demonstrated no laxity or subluxation on examination.  This was shown most recently in the January 2011 VA examination report.  Therefore, the Board concludes that the examination reports attributable to the Veteran's right knee are more probative than the Veteran's reports, and subluxation or laxity of the right knee is not supported by the weight of the evidence.  Therefore, a disability rating in excess of 10 percent for the Veteran's right knee disability must be denied.

The Board further notes that referral for extraschedular consideration is not warranted for the Veteran's disability at issue.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the Veteran has not required frequent periods of hospitalization for his right knee disability and that the manifestations of the disability are contemplated by the schedular criteria.  While the Veteran underwent synovectomy of the right knee, it was prior to the current appeal period.  No periods of hospitalization are shown during the appeal period.  Furthermore, while the Veteran indicated that his disability interfered with his employment, the level of interference shown in the January 2006 VA examination and a March 2006 written statement is contemplated by the rating already assigned.  Furthermore, the Veteran asserted that he retired in 2007, and, while he has suggested it was due to service-connected disability, there is no evidence that it was due to the right knee disability alone.  Therefore, there is no reason to believe that the average industrial impairment from this particular disability would be in excess of that contemplated by the schedular criteria.  As such, referral of the case for extra-schedular consideration is not in order.

Consequently, the preponderance of the evidence is against the Veteran's claim, and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for status post synovectomy of the right knee with chondromalacia is denied.


REMAND

The Board finds that further action is necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected hypertension.

The Veteran was afforded a VA examination on this matter in February 2010, and in November 2011, the Board obtained an opinion from the Veterans Health Administration regarding this issue.  Nevertheless, during the Veteran's June 2011 Board hearing, he indicated that he would be seeing his VA urologist for a scheduled appointment a few days after the hearing.  He also stated that he would attempt to ask his urologist to provide an opinion with regard to his erectile dysfunction and all medications the Veteran was currently taking.  While the Board held the record open, and no evidence was submitted, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Because VA has notice of the existence of additional pertinent VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's urology treatment at the Birmingham VA Medical Center, from May 2010 to the present.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).

2.  Readjudicate the issue of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected hypertension.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case as to the matter.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


